DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:114, 116.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segawa et al. (US 2005/0057093).
Re claim 1, Segawa et al. disclose an electro-hydraulic brake system for a vehicle having a plurality of wheel brakes, the electro-hydraulic brake system comprising: a master cylinder block (1) disposed in fluid communication with a reservoir  tank containing a brake fluid (Par. 37); said master cylinder block defining a bore (See “ports” and “pipes” – Par. 39) extending along a side surface of said master cylinder block for receiving at least one brake piston and a pair of openings (31) including a primary opening and a secondary opening, spaced apart from one another, in fluid communication with said bore; a protrusion (7, Fig. 3C) extending outwardly from a rear surface of said master cylinder block (1) to a terminal end; a pressure supply unit (2) coupled to a front surface of said master cylinder block and in fluid communication with said reservoir tank for supplying the brake fluid from said reservoir tank (Par. 34); a master cylinder electronic control unit (3) coupled to said rear surface of said master cylinder block and in an abutment relationship with said protrusion; and at least one isolation valve (4a, 4b) disposed on said rear surface, spaced apart from said protrusion and received by said master cylinder electronic control unit, for regulating brake fluid flow from said master cylinder block to the wheel brakes. (Fig. 3A, 3C)

Re claim 2, Segawa et al. disclose wherein said at least one isolation valve includes a pair of isolation valves (4a, 4b) having a first isolation valve and a second isolation valve spaced apart from one another. (Fig. 2)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa et al. (US 2005/0057093) in view of Ishino et al. (US 20170313294).
Re claims 3 and 10, Segawa et al. does not teach wherein said first isolation valve is located between said bore and said primary opening for controlling brake fluid flow between said bore and said primary opening; and said second isolation valve is located between said bore and said secondary opening for controlling brake fluid flow between said bore and said secondary opening.  Ishino et al. teach a first isolation valve (60a) located between said bore and said primary opening for controlling brake fluid flow between said bore and said primary opening; and a second isolation valve (60b) located between said bore and said secondary opening for controlling brake fluid flow between said bore and said secondary opening.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a first isolation valve between said bore and said primary opening and a second isolation valve located between said bore and said secondary opening in order to control fluid flow.  

Re claims 4 and 11, Seagawa as modified teaches wherein said first isolation valve and said second isolation valve (60a, 60b) are normally open valves. (Ishino et al. – Par. 52)

Re claims 5 and 12, Seagawa as modified teaches wherein said first isolation valve and said second isolation valve (60a, 60b) are poppet-style valves. (Fig. 1)

Re claims 6, 8, and 13, Seagawa as modified teaches a manifold block (50) disposed in fluid communication with said master cylinder block for supplying the brake fluid from said master cylinder block to the wheel brakes; and a wheel speed sensor (45) coupled to each of the wheel brakes and configured to measure wheel speed and communicating the wheel speed to said master cylinder electronic control unit. (Ishino et al. – Fig. 1-2)


Re claim 9, Segawa et al. as modified teach wherein said at least one isolation valve includes a pair of isolation valves (4a, 4b) having a first isolation valve and a second isolation valve spaced apart from one another. (Segawa et al. - Fig. 2)

Allowable Subject Matter
Claim 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maruo et al., Hinz et al., Iyatani, and Atsushi et al. teach similar brake systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
October 8, 2022